Lowe, C. J.
The defendant brings this cause upon a single question. His bill of exceptions shows that he objected to the introduction as evidence, of the notary’s protest, which accompanied the note, upon the ground that the notary’s certificate did not affirmatively show, that when he addressed through the post office a notice to the defendant, of the presentation and the non-payment of the note, that he paid the postage on the same¡ The objection was overruled and exceptions taken at the time, and now are renewed in this court. We concur in the opinion of the court below, and will presume that a notary public sending such a notice by mail, conformed to the established regulations of the Post Office Department.
Affirmed.